internal_revenue_service number release date index number ----------------------------- --------------------------------------- ------------------------ -------------------------------------- ------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc intl plr-148609-05 date date taxpayer legend legend ------------------------------------------------------------------------------------------ ----------------------- ----------------------------------------- -------------------------------- -------------------------------------- corp a lp llc tax_year one ------- tax_year two ------- tax_year ------- three tax_year four ------- tax_year five ------- ------- tax_year six tax_year ------- seven country k individual a cpa firm dear ------------------- this replies to your letter dated date in which you request on behalf of taxpayer an extension of time under sec_301_9100-3 for taxpayer to file the elections and agreements described in sec_1_1503-2 and sec_1_1503-2t g i g i elections and the annuals certifications described in sec_1_1503-2 and sec_1_1503-2t g vi b g vi annual certifications as follows --------- --------------------------- --------------- plr-148609-05 tax_year one tax_year two tax_year three tax_year four tax_year five tax_year six a a c d c d a b a b a b a b a b a b a b a b taxpayer’s direct interest in llc taxpayer’s indirect interest in llc legend a election and agreement described in sec_1_1503-2 b annual certification described in sec_1_1503-2 c election and agreement described in sec_1_1503-2t g i d annual certification described in sec_1_1503-2t g vi b the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process during tax years one through six taxpayer was the common parent of an affiliated_group_of_corporations that filed a u s consolidated federal_income_tax return corp a was a wholly-owned subsidiary of taxpayer and a member of that group during those years corp a held a controlling partnership_interest in lp a domestic limited_partnership corp a lp and an unrelated entity and its subsidiary owned llc llc was a domestic limited_liability_company and conducted its business in county k llc was subject_to income_tax at the entity level in country k but elected to be classified as a partnership for u s federal_income_tax purposes accordingly llc was a hybrid_entity_separate_unit as defined in sec_1_1503-2 and the losses_incurred in tax years one through six by llc attributable to corp a’s interests in llc were dual consolidated losses dcls as defined in sec_1_1503-2 in tax years one through six the u s consolidated federal tax_return for taxpayer’s affiliated_group was prepared by taxpayer’s employees under the direction of an officer plr-148609-05 of taxpayer in preparing each year’s consolidated federal return taxpayer’s employees relied upon a pro forma return for corp a that had been prepared by cpa firm cpa firm also prepared corp a’s separate company return and lp’s u s partnership return llc’s u s partnership returns were prepared by another tax preparer other than cpa firm as such for tax years one through five cpa firm received llc’s form k-1 from the controlling partner in llc individual a currently a senior manager at cpa firm reviewed the forms k-1 containing the foreign loss information and included this information in preparing the tax returns of corp a and lp during the tax years at issue no one on cpa firm’s engagement team recognized the foreign losses of llc as dcls thus no one on that team informed corp a of the need to have taxpayer file the g i elections in order for taxpayer’s consolidated_group to deduct llc’s dcls in tax_year seven a tax professional with corp a informed individual a that the losses of llc were dcls for which g i elections and g vi annual certifications should have been filed with taxpayer’s consolidated federal_income_tax returns beginning in tax_year one in connection with preparing this request for relief the tax professional discovered that the g i election filed with taxpayer’s tax_year six u s consolidated federal_income_tax return did not include all of the required items set forth in sec_1_1503-2t g i a through f taxpayer represents that it filed this application_for relief before the internal_revenue_service discovered the failure_to_file the elections and agreements described in sec_1_1503-2 and sec_1_1503-2t g i and the annual certifications described in sec_1_1503-2 and sec_1_1503-2t g vi b as set forth above sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith within the meaning of sec_301_9100-3 subject_to the conditions set forth in sec_301_9100-3 and the grant of relief will not prejudice the interests of the government within the meaning of sec_301_9100-3 plr-148609-05 in the present situation the elections and agreements described in sec_1_1503-2 and sec_1_1503-2t g i and the annual certifications described in sec_1_1503-2 and sec_1_1503-2t g vi b are regulatory elections as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and representations submitted we conclude that taxpayer satisfies the standards for relief as set forth in sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter for taxpayer to file the elections and agreements described in sec_1_1503-2 and sec_1 15032t g i and the annual certifications described in sec_1_1503-2 and sec_1_1503-2t g vi b as set forth above the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the elections and agreements and the annual certifications sec_301_9100-1 a copy of this ruling letter should be associated with the elections and agreements and the annual certifications this ruling is directed only to taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented sincerely associate chief_counsel international by s richard l chewning richard l chewning senior counsel office of the associate chief_counsel international enclosures copy for purposes
